In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00405-CV

KEITH HAMAKER, Appellant                  §   On Appeal from County Court at Law No. 2

V.                                        §   of Denton County (CV-2017-03255)

                                          §   March 10, 2022

TIERRAH NEWMAN, Appellee                  §   Memorandum Opinion by Justice Walker

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. Having held that the breach-of-

contract damages award constituted a double recovery, we order the trial court’s

judgment be modified to delete that award. We affirm the remainder of the awarded

damages conditioned on our suggestion of a remittitur of $4,903.37 on the amount

awarded for Appellant Keith Hamaker’s constructive eviction of Appellee Tierrah

Newman. If Newman timely files the suggested remittitur with this court within 15

days of the date of this judgment, then our subsequent judgment will reform the trial
court’s judgment in accordance with the remittitur and, as reformed, affirm that

judgment.

      If no such remittitur is timely filed, we must reverse the trial court’s judgment

and remand the case to the trial court for a new trial on the issues of liability and

damages.

      We affirm the remainder of the trial court’s judgment.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Brian Walker
                                          Justice Brian Walker